 
 
I 
112th CONGRESS
1st Session
H. R. 1450 
IN THE HOUSE OF REPRESENTATIVES 
 
April 8, 2011 
Mrs. Bachmann (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to eliminate any time limitation for granting equitable innocent spouse relief. 
 
 
1.Elimination of time limitation for equitable innocent spouse relief 
(a)In generalSubsection (f) of section 6015 of the Internal Revenue Code of 1986 is amended by inserting without regard to any time limitation before the period at the end. 
(b)Effective dateThe amendment made by this section shall apply with respect to any liability for taxes arising or remaining unpaid on or after the date of the enactment of this Act. 
 
